Case 1:21-cv-02301-KAM-LB Document 1 Filed 04/27/21 Page 1 of 10 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


JOSEPH \(/HrTE,
on behalf of Plaintiff and a class,

                         Plaintiff,

                \rs.


MIDI-AND FUNDING LLC, and
MIDIAND CREDIT
MANAGENTENT, INC.,

                         Defendants.



                                  COMPLAIN'T       -   CLASS ACTION

                                          INTRODUCTION

        1.      Plaintiff brings this action to secure       redress regarding unlawfirl collection practices

engaged in by defendants Midland Fundhg      LLC ('Midland Funding') and Midland Credit Managemenq

Inc. (Midland Credit Management'). Ptaiotiff alleges violation of the Fair Debt Collection Ptactices

Act, 15 U.S.C. $1692 et seq. ('FDCPA').

                                      TURISDICTIONANDVENUE
        2.      Jurisdiction ofthis Court arises undet 15 U.S.C. S1692k(d).

        3.      Venue and personal jurisdiction are proper in that the Defendants do business here

and in that their collection letter was received by Plaintiff here.

                                                PARTIES

                                                 Plaintiff

        4.       Plaintiff is a natuml petson residing in Brooklyn, New Yotk.




                                                       -l-
Case 1:21-cv-02301-KAM-LB Document 1 Filed 04/27/21 Page 2 of 10 PageID #: 2



                                          Defendant Midland Funding

          5.           Defendant Midland Funding is a lirnited liability company organized under the

law,s   of Delaware and engaged in the business of collecting debts in New York and elsewhere. It is

authorized to do business in this state. It operates ftom 350 Camino De La Reina, Suite 100, San Diego,

CA 92108.Its registered agent and office is Corporation Service Company,80 State Street, Albany, New

York" 12207        .



          6.           Midland Funding is engaged in the sole or principal business of collecting

consumer debts, using the mails and telephone system for that purpose.

          7.           Midland Funding purchases defaulted consumer debts and *ren aftempts to

collect these debts. Among other things, it files thousands of debt collection lawsuits in its own name

as   plaintiff. M.idland Funding files thousands of lawsuits against consumers each year in New York

coufts.

          8.           Midland Funding does not originate loans or extend credit to consumers or have

any source of revenue other than the liquidation of defaulted consumer debts.

          9.           Midland Funding puchases defaulted consumer debts for pennies on the dollar,

so that   it can derive large profits from collection on the consumet debt it purchases.

          10.          Midland Funding hires Midland Credit Management       as   its "servicer" to collect on its

defaulted consumer debts via:

                       a.      Collection letters sent bv Midland Credit Management to consumers; and

                       b.      Collection phone calls to consumers.

          1   1.       Midland Funding aiso has Midland Credit Management rekin lawyers and

law firms to file debt collection lawsuits against consume$. N{idland Funding obtains judg,ments

against consumets and then executes on the iudgments.



                                                         -2-
Case 1:21-cv-02301-KAM-LB Document 1 Filed 04/27/21 Page 3 of 10 PageID #: 3



        72.        Midland Funding's debt collection complaints are supported by affidavits of

employees of Midland Credit Management that state the consumer owes Midland Funding a cenain

balance on delinquent accounts.

        13.        Midland Funding and Midland Ctedit Management are wholly-owned

subsidiaries of Encore Capital,   a   public company, and shate common management rvith Encore Capital.

        14.         Midland Funding and Midland Credit Management operate in concen with

one another and affiliates, to purchase and collect consumer debt on a massive scale.

        15.         Midland Funding and Midland Credit Management and their affiliates are

one of the largest debt buyers and collectors in the United States.

        16.         Midlznd Funding and Midland Credit Management send collection letters by United

States mail, call consumers      from call centers in the United               States, India, and Costa Rica, furnish

consumet information to credit bureaus, and sue consumers in state courts across t}te country.

        17   .      Midland Funding and Midland Credit Management purchase or claim to purchase

portfolios       of old consumer debt from            some    of the nation's        largest consumet finance and

telecommunications companies, and from other debt buyers, for pennies on the dollar. These debts

primarily consist ofcharged-offconsumer credit card and telecommunications debts, obtained atvarious

points in time after default.

        18.         From 2009 to 2015, Encote states in SEC filings that it paid about $4 billion

fot approximately 60 million consumer accounts v/ith                a   total face value of some $128 billion. Encore's

SEC filings further state: "During the year ended December 31, 2018, we invested $1,131.9 million to

acquite portfolios, ptimarily charged-     o   ff credit card portfolios, with face values aggregating $8.5 billion,

for the average purchase price of       13.3%o   of   face value.   During the year ended December 37,2017,we

invested $1,058.2 million to acquire portfolios, primarily charged-off credit card potfolios, with face



                                                            -3-
Case 1:21-cv-02301-KAM-LB Document 1 Filed 04/27/21 Page 4 of 10 PageID #: 4



values ag$egating $10.1 billion, for an average purchase price   of   10.5%o   of face value. Dudng the year

ended December 31,2016, we invested $9,06.7 million to acquire portfolios, primarily charged-off credit

card portfolios, with face values aggregating $9.8 billion, fot an average purchase pdce of 9.2o/o       of fzce

value."

          19.   About half of Midland Funding and Midland Credit Management's U.S.

collection income comes from "legal collections." (Annual reportofEncore Capital on SEC Form 10-K

for year ending December 37,2075, original page 39; annual report of Encote Capital on SEC Form

10-K for yeat ending December 31, 2018, original pzge 32.)

          20.   Requests for defauit iudgments in cases frled in the name       of I\Iidland Funding

generally are supported by affidavits   of employees of Midland Credit         1\{anagement, attesting   to the

ownership and amount of the debt.

          21.   Upon information and belief, almost all of Midiand Funding's resoutces are

devoted to debt collection.

          22.   Upon information and belie( alrnost all of Midland Funding's revenue is derived

from debt collection.

          23.   Upon information and belief, alrnost all of Midland Funding's expenses are

related to debt collection, iacluding the acquisition of the debts to be collected.

          24.   Midland Funding is a debt collector as defined bv the FDCPA, 15 U.S.C.

$1692a(6), as a person who uses one or more instrumentalities of interstate commerce or the mails in

any business the principal purpose of which is the collection ofany debts.

                                    Midland Credit Management

          25.   Defendant Midland Credit Management, Inc. is a Kansas                 fot profit   corporation

operating from 350 Camino De La Reina, Suite 100, San Diego, CA 92108.              It   does business in New



                                                   -4-
Case 1:21-cv-02301-KAM-LB Document 1 Filed 04/27/21 Page 5 of 10 PageID #: 5



York. Its    registered agent and office is Coqporation Service Company, 80 State Steet, Albany, New

York,12207       .



        26.          Midland Credit Management uses instrumentalities of interstate commerce or the

mails in its business, the principal purpose of which is the collection of debts.

        27   .       Midland Credit Management regularly collects or attempts to collect, direcdy or

indirecdy, debts owed ot due or asserted to be owed or due to another, specifically Midland Funding

and cetain other subsidiaries of Encore.

        28.          Recendn Midland Ctedit Management also claims to take tide to debts, and files

collection suits in its name.

        29.          Upon information and belief, almost all of Midland Ctedit Management's

resorrces are devoted to debt coliection.

        30.          Upon information and belief, almost all of Midland Cred.it Management's

revenue is derived from debt collection.

        31.          Upon information and belief, almost all of Midland Credit Management's

expenses are related to debt collection.

        32.          M.idland Credit Management is a "debt collector" within the meaning of the

FDCPA.

        33.          All actions of Midland Credit l\Ianagement complained of herein were taken    as


agent of Midland Funding.

                                        FACTUALALI-EGATIONS

        34.          This actioo arises out of Defendants' attempts to collect ctedit card debts

incurred fot personal, family or household purposes.

        35.          Within one year priot to the fihng of this action, Midland Credit Management, on
Case 1:21-cv-02301-KAM-LB Document 1 Filed 04/27/21 Page 6 of 10 PageID #: 6



behalf of Midland Funding, caused a letter vendor to send Plaintiff the letter in Exhibit A.

          36.      In order to have the letter vendor send Plaintiff the letters in Exhibit A,

Defendants had to furnish the letter vendor with Plaintiffs name and address, the status ofPlaintiffas

a   debtor, details of PlaintifFs alleged debt, and other personal information.

          37   .   The letter vendor then populated some or all of th.is information into a prewritten

template, printed, and mailed the letter to Plaintiff.

          38.      The FDCPA defines "communication" at 15 U.S.C. $ 1692a(3) as "the conveying

of information regarding a debt direcdy or hdirecdy to anv person through any medium."

          39.      The sending of an electrooic file containing information about PlaintifPs

pulported debt to a letter vendot is therefore a communication.

          40.      Midland Credit Management's communication to the letter vendor was in

connection with the collection ofa debt since it involved disclosure ofthe debt to    a   third-party with the

objective being communication with and motivation of the consumet to pay the alleged debt.

          47.      Plaintiff never consented to having Plaintiffs personal   and confidential

information, conceming the debt or otherwise, shared with anyone else.

          42.      In limiting disclosures to third parties, the FDCPA states, at   15 U.S.C. $1692c@):


"Except as provided in section 1692b of this tide, without the prior consent of the consumer given

direcdy to the debt collector, or the express permission of a court of competent iurisdiction, or as

reasonably necessary       to effectuate a post iudgment judicial remedy, a debt collector may not

communicate, in connection with the collection of any debt, with any peffon other than the consumer,

his attomey, a consuner reponing agency        if otherwise permitted by law, the creditor, the attomey of

the creditor, or the attomey of the debt collector."

          43.      The lettet vendor used by Midland Ctedit Management as part of its debt


                                                      -6-
Case 1:21-cv-02301-KAM-LB Document 1 Filed 04/27/21 Page 7 of 10 PageID #: 7



collection effon against Plaintiff does not fall within any permitted exception provided for in 15 U.S.C.

$1692c@).

        44.       Due to Midiand Credit Management's communication to this letter vendot,

information about Plaintiff is within the possession of an unauthorized third-party.

        45. If a debt collector "conveys       information regarding the debt to a third Party   -
informs the third pafty that the debt exists or prowides information about the details ofthe debt -- then

the debtor maywell be harmed by the spread of this       informa:ion;' Bmpt u.I7an Rs CnditCorP.,804F.3d

740,743 (6th Cir. 2015).

        46.       Midland Credit Management unlawfully communicates with the unauthorized

third-party leaer vendor solely for the putpose of steamlining its generation of proEts without regard

to the propriety and privacy of the infotmation which it discloses to such third-party.

        47   .    In its reckless pursuit of a business advantage, Midland Credit Management

disregarded the known, negative effect that disclosing personal information          to an unauthorized

third-party has on coosumers.

                                          COUNT      I    -FDCPA
        48.       Plaintiff incorporates paragraphs 1-47.

        49.       Midland Ctedit Management, Inc., on behalf of Midland Funding, LLC, violated

15 U.S.C. $1692c(b) rrhen     it disclosed information about Plaintiffs purported debt to the   employees

of an unauthorized third-party lettet vendor in connection with the collection of the debt.

        50.       Defendants violated 15 U.S.C. $1692f by using unfair means in connection with

the collection   ofa debt - disclosing personal information about Plaintiff to third patties not exptessly

authorized under the FDCPA.




                                                     -7
Case 1:21-cv-02301-KAM-LB Document 1 Filed 04/27/21 Page 8 of 10 PageID #: 8



                                           CI-ASS     ALLEGATIONS

           51.      Plaintiff brings this action on behalf of    a class,   pursuant to Fed.R.Civ.P. Z3(a) and Q)(3).

           52,      The class consists of (a) all individuals in New York @) with respect to whom

Midland Ctedit Management, Inc., had a letter prepared and sent by a letter vendor (c) which letter was

sent at any time dudng a period beginning one year prior to the fiIing of this action and ending 30 days

after the filing of this acdon.

           53.      Plaintiff may alter the class definition to conform to developments in the case and

discovery.

           54.      On information and beliet based on the volume of Defendants' collection activities

and the use of a form letter, there are more than 40 class members, and the class is so numerous that

joinder of all members is not practicable.

           55.      There are questions of law and fact common to the class members, which

common questions predominate over anv questions relating to individual class members. The

predominant common questions are whether Defendants' practice as described above violates the

FDCPA.

           56.      Plaindff urill fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation. PlaintifPs claim is typical of the

claims of the class membets. All are based on the same factual and legal theories.

           57   .   A   class action is superior   for the fair and efficient adiudication of this matter,

in that:

                    a.       Individual actions ale not economically feasible.

                    b.       Members of the class are likely to be unaware of their rights;

                    c.       Congress intended class actions to be the principal enfotcement mechanism



                                                           -8-
Case 1:21-cv-02301-KAM-LB Document 1 Filed 04/27/21 Page 9 of 10 PageID #: 9



                        under the FDCPA.

       ITHEREFORE, the Court should enter iudgment in favor of Plaintiff and the class and against

Defendants fot:

                        i.        Satutory damages;

                        ii.       Attorney's fees, litigation expenses and costs of suit;

                        in.       Such other and further relief as the Court deems proper.




                                                  s/,4braban Kleinntan
                                                  Abraham Kleinman
Abraham Kleinman
KLEINMAi\     IIC
626 RXR  PI-AZA
Uniondale, NY 1 1556-0626
(516) 522-2621
(888) s22-16e2    FAE



pro hac vice to be applied for:

Dulijaza flu[e) Clark
EDELMAN, COMBS, LATTURNER
    & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 41e-0379 (IAX)
courtecl@cdcombs.com




                                                      -9-
Case 1:21-cv-02301-KAM-LB Document 1 Filed 04/27/21 Page 10 of 10 PageID #: 10



                                 NOTICE OF ASSIGNMENT

      Please be advised that all rights relating to attorney's fees have been assigned   to counsel.


                                              s/,\bra/.raru Kleinlttut
                                              Abraham Kleinman




                                                  - 10-
